DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (8,325,393) in view of Beimers et al. (2002/0005950) and Bergman et al. (7,815,305).

Regarding claims 1 and 9, Yamamoto teaches a non-transitory computer-readable storage medium storing a program for causing a printing apparatus to print a color chart sheet (fig. 3, unlabeled sheet) including a color chart (fig. 3, note color chart) in a form of a grid (fig. 3, see grid) for color measurement by a colorimeter (col. 2, lines 29-50), wherein 
the program causes a computer to function as a control unit that causes the printing apparatus to print the color chart sheet (col. 2, lines 29-50, note that the computer must necessarily cause the printing apparatus to print the color chart sheet), the color chart sheet including the color chart (see fig. 3). 
Yamamoto does not teach wherein the program causes to printing apparatus to print a first image (fig. 3, top, left patch), the first image defining a color measurement start position and a posture of the calorimeter at the color measurement 
It would have been obvious to one of ordinary skill in the art at the time of invention to add a first image of the type disclosed by Beimers to the color chart print disclosed by Yamamoto because doing so would help a user orient the calorimeter relative to the sheet/chart when beginning a measurement. 
Yamamoto in view of Beimers does not teach wherein the first image has an outline that matches a contour of a portion of the calorimeter when the calorimeter is arranged at the color measurement start position in a view from a side of a user who operates the calorimeter. Bergman teaches a handheld printer/scanner that uses a first image matching the contour of the scanner for a scanning/printing starting position so as to properly position the printer/scanner at the start of a user movement (Bergman, 
(Examiner understands that Bergman is directed to a handheld printer-scanner while Yamamoto in view of Beimers is directed to a handheld calorimeter. However, Examiner maintains that it would have been obvious to apply a contour-matching first image to any handheld device to be moved by a user so as to allow for better angular alignment before movement).  	Regarding claim 2, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the color chart includes a plurality of patches (Yamamoto, fig. 3, note patches RGB) arranged in a matrix form (Yamamoto, see fig. 3), and 
the first image represents the color measurement start position and a color measurement start direction of the colorimeter with respect to a leading line of the color chart (Yamamoto, fig. 3, Note that the first image “represents” to the user that the calorimeter is to be moved rightward from the start position at a leftmost boundary of the first image).

Regarding claim 5, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the control unit causes the printing apparatrus to print the color chart sheet, the color chart sheet including the color chart, the first image, and a third image, the third image corresponding to a predetermined position of a tray at which the color chart sheet is arranged (Yamamoto, see fig. 3, Note that any given color chart can have any number of images, including a third image, and note that to say that a third image “corresponds to” a predetermined position of a tray could mean anything. That is, it could be said that every position on every sheet corresponds to a position on a tray because a tray is meant to accommodate a sheet and it usually of a size that allows a fitting of the sheet into the tray). 

Regarding claim 6, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the control unit causes the printing apparatus to print the color chart sheet, the color chart sheet including the color chart, the first image, and a fourth image, the fourth image indicating a portion to be noticed in work steps from arrangement of the color chart sheet at a tray at which the color chart sheet is arranged to color measurement on the color chart, and 

Regarding claim 7, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein color measurement is performed on the color chart by the calorimeter that is manually moved (Yamamoto, see rejection of claim 1). 

Regarding claim 8, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the control unit acquires a color measurement environment and causes the printing apparatus to print the color chart sheet corresponding to the acquired color measurement environment (Yamamoto, Note that “color measurement environment” could mean anything. For instance, the colors used to print each patch of the color sheet could be said to create the measurement environment). 

Regarding claim 11, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the posture of the calorimeter is indicative of an angle of rotation of the calorimeter about a center axis of the calorimeter extending along a direction normal to a printing medium on which the indicative of an angle of rotation is broad and could mean almost anything). 

Regarding claim 12, Yamamoto in view of Beimers and Bergman teaches the storage medium storing the program according to claim 1, wherein the first image is not subject to the color measurement by the calorimeter (Beimers, see fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853